          Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Deborah Henry,

                           Plaintiff,
                                          Case No. 1:20-cv-558-MLB
    v.

    Variety Wholesalers, Inc., et al.,

                           Defendants.

    ________________________________/

                             OPINION & ORDER

         Plaintiff Deborah Henry sued Defendants Variety Wholesalers,

Inc., ABC Corps. #1–3, and John Does #1–3 for premises liability.1 (Dkt.

1-4.) Defendant Variety Wholesaler (hereinafter “Defendant”) moves for

summary judgment. (Dkt. 36.) The Court grants that motion.2


1  In Plaintiff’s complaint, she titles her count as “Negligence of
Defendants,” but all her allegations are framed as a premises liability
claim. Plaintiff also treats her action as a premises liability claim
throughout summary judgment briefing. The Court thus treats this as a
premises liability case.
2 In the light of the impermissibility of fictitious party pleading in federal

court and the absence of specific allegations or evidence concerning the
identity or actions of the ABC Corp. and John Doe defendants, those
defendants are hereby dismissed from the actions without prejudice. See
Richardson v. Johnson, 598 F.3d 738 (11th Cir. 2010).
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 2 of 22




I.   Background3

     A.    Facts

     Plaintiff alleges she slipped and fell on an oily residue, perhaps

baby oil, in the Health and Beauty Aids (“HBA”) aisle of the Austell,

Georgia Maxway store on December 22, 2018.4 (Dkts. 36-1 ¶ 1; 44-1 ¶ 1.)5

She took roughly four or five steps down aisle before falling on the

linoleum tiled floor. (Dkts. 36-1 ¶ 3; 44-1 ¶ 3.) Plaintiff had a clear view

down the aisle. (Dkts. 36-1 ¶ 4; 44-1 ¶ 4.) There were no signs indicating

the floor was wet.6 (Dkts. 36-1 ¶ 10; 44-1 ¶ 10.) There were no employees

in the aisle at the time. (Dkts. 36-1 ¶ 5; 44-1 ¶ 5.) The area was well lit


3 The Court draws the following facts from Defendant’s statement of
material facts (Dkt. 36-1), Plaintiff’s response to Defendant’s statement
of material facts and additional material facts (Dkt. 44-1), and
Defendant’s response to Plaintiff’s statement of additional material facts
(Dkt. 46). Additionally, as needed, the Court draws some facts directly
from the record. See Fed. R. Civ. P. 56(c)(3) (“The court need consider
only the cited materials, but it may consider other materials in the
record.”).
4 When asked how she knew the substance was “baby oil,” Plaintiff

testified that “it could have been some other oil” and “[she] should have
said just oily.” (Dkts. 36-1 ¶ 2; 44-1 ¶ 2; 37 at 75:24–76:10.)
5 Plaintiff’s cited evidence does not directly refute Defendant’s fact. The

Court thus deems this fact admitted. See LR 56.1(B)(2)(a)(2), NDGa.
6 Defendant contends that at trial, there will be a dispute of fact as to

whether wet floor signs were present. (Dkt. 36-1 ¶ 10 n.1.) But at
summary judgment, the Court accepts Plaintiff’s version of events: there
were no signs.

                                     2
       Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 3 of 22




with typical commercial lighting. (Dkts. 36-1 ¶ 6; 44-1 ¶ 6.) No store

camera captured the incident. (Dkts. 36-1 ¶ 9; 44-1 ¶ 9.) After taking

four or five steps in a straight line, Plaintiff slipped and fell, landing on

her rear end. (Dkts. 36-1 ¶ 7; 44-1 ¶ 7.) Plaintiff never saw anything on

the floor, even after her fall. 7 (Dkts. 36-1 ¶ 8; 44-1 ¶ 8.) She simply “felt”

a residue on the floor. (Id.) Specifically, she testified “[i]t felt like oil.

But I didn’t see anything.” (Dkt. 37 at 59:9–10.) While on the floor, she

could feel “it” on her hands, the floor, and her shoes; she could not get up

because her feet were sliding. (Id. at 58:21–59:3.) She agreed that

whatever was on the floor was clear, colorless, and not in a puddle—it

was a greasy residue. (Id. at 59:15–24.)

      Juell Young, one of Defendant’s store managers, heard someone

had fallen. (Dkts. 36-1 ¶ 11; 44-1 ¶ 11; 38 at 7:18.) She went to Ms.

Young and got her a chair. (Id.) Ms. Young sat there for ten or fifteen




7Defendant used the word “observed” rather than “saw.” (Dkt. 36-1 ¶ 8.)
Plaintiff objected to Defendant’s statement and characterization of
observation as only being related to sight. (Dkt. 44-1 ¶ 8.) She contends
she “observed, using her sense of touch and smell.” (Id.) Plaintiff cites
no evidence to indicate she saw the substance before or after the incident.

                                      3
       Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 4 of 22




minutes.8 (Id.) She testified that another employee mopped the aisle.

(Dkt. 37 at 68:11–16.)

     During the holiday season, Mr. Cunningham, a contract

maintenance worker, was employed at the relevant store to clean

windows, bathrooms, baseboards, and anything else that needed

cleaning. (Dkts. 36-1 ¶ 12; 44-1 ¶ 12; 38 at 19:17–20 (“I had a contract

worker there at the time cleaning windows, bathrooms, baseboards,

anything that needed to be cleaned around the store.”).) On December

22, 2018, before Plaintiff’s slip and fall, Ms. Young observed a spill in the

HBA aisle and had Mr. Cunningham clean it up.9 (Dkts. 36-1 ¶ 13; 44-1

¶ 13.) Mr. Cunningham brought two wet floor signs and a mop bucket


8 There is a fact issue as to whether Plaintiff continued to shop or made
a purchase after her incident. (Dkts. 36-1 ¶ 11; 44-1 ¶ 11; 46 ¶ 11.) The
dispute of fact is immaterial. Plaintiff also testified in her deposition that
another customer helped her up and that she waited for ten minutes
before a store employee arrived. (Dkt. 37 at 61:20–64:25.) But, she did
not dispute Defendant’s asserted fact that Ms. Young brought her a chair
in which she sat for ten to fifteen minutes. (Dkts. 36-1 ¶ 11; 44-1 ¶ 11.)
These facts are also immaterial as to liability.
9 Defendant’s policies and procedures for maintaining, inspecting, and

cleaning the floor on December 22, 2018 included the floor being swept
and cleaned daily. (Dkt. 39 at 9:25, 10:24–25.) Defendant mopped spills
as necessary and had a monthly maintenance vendor to mop and clean
the floor. (Id. at 10:25–11:1, 11:24–25.) It also had a daily inspection
program where employees were to inspect safety issues throughout the
store seven times a day. (Id. at 11:1–3.)

                                      4
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 5 of 22




and placed the wet floor signs in the HBA aisle. (Dkts. 36-1 ¶ 14; 44-1

¶ 14.) Ms. Young placed a third yellow wet floor sign in the HBA aisle.

(Dkts. 36-1 ¶ 15; 44-1 ¶ 15.) Ms. Young watched Mr. Cunningham put

down “cat litter,” a substance to absorb certain kinds of spills, and clean

the area about fifteen to thirty minutes before Plaintiff’s incident. (Dkts.

36-1 ¶¶ 16–17; 44-1 ¶¶ 16–17; 38 at 38:4–7, 60:9–11.) Ms. Young also

found a half empty bottle of baby oil on the floor with a broken top. (Dkts.

36-1 ¶ 16; 44-1 ¶ 16.) She placed the bottle in a bag and took the bottle

to the damaged merchandise section of the stockroom. (Id.)

     After Mr. Cunningham cleaned the spill, Ms. Young saw that the

floor was completely clean and free of oil or any other slippery substance.

(Dkts. 36-1 ¶ 17; 44-1 ¶ 17.) She did this fifteen to twenty minutes before

Plaintiff’s incident. (Id.) Ms. Young had no knowledge of any oil, liquid,

or foreign substance on the floor in the area of the incident when Plaintiff

fell. (Dkts. 36-1 ¶ 18; 44-1 ¶ 18.) Ms. Young did not witness Plaintiff’s

incident and was not in the aisle at the time. (Dkts. 36-1 ¶ 19; 44-1 ¶ 19.)

     Plaintiff Deborah Henry sued Defendants Variety Wholesalers,

Inc., ABC Corps. #1–3, and John Does #1–3 for premises liability in the




                                     5
       Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 6 of 22




State Court of Cobb County. (Dkt. 1-4.) Defendant removed. (Dkt. 1.)

Defendant now moves for summary judgment. (Dkt. 36.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine if the evidence would allow a reasonable jury to find for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a fact is “material” if it is “a legal element of the claim under

the applicable substantive law which might affect the outcome of the

case.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

      The party moving for summary judgment bears the initial burden

of showing the court, by reference to materials in the record, that there

is no genuine dispute as to any material fact.        Hickson Corp. v. N.

Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). A moving party meets this burden

by “ ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477



                                     6
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 7 of 22




U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, the court must view the evidence and all reasonable factual

inferences in the light most favorable to the party opposing the motion.

Johnson v. Clifton, 74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no genuine dispute for trial

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48

(emphasis in original).   The court, however, resolves all reasonable

doubts about the facts in favor of the non-movant. Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)




                                    7
       Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 8 of 22




III. Discussion

     A.    Ms. Young’s Credibility

     In Plaintiff’s response, she contends summary judgment should be

denied because the evidentiary record is rife with contradictions

pertaining to material facts. (Dkt. 44 at 4.) She also argues summary

judgment is precluded because the credibility of Defendant’s “primary

witness” is at issue.    (Id. at 8.)       She says “Ms. Young’s version of

events . . . simply does not make sense in terms of logic or timing, and it

contradicts the information contained within the documentary evidence

in the record.” (Id. at 2.) Plaintiff also “objects” to several of Defendant’s

facts “as Plaintiff denies the truthfulness and voracity (sic) of Ms. Young.”

(Dkt. 44-1 at 4–6.)      Local Rule 56.1(B) requires a nonmovant to

(1) directly refute the movant’s fact with concise responses supported by

specific citations to evidence; (2) state a valid objection to the

admissibility of the movant’s facts; or (3) point out that the movant’s

citation does not support the movant’s fact or that the movant’s fact is

not material or failed to comply with the local rule.                See LR

56.1(B)(2)(a)(2), NDGa (emphasis added). Although Plaintiff “objects” to

Defendant’s facts, she never questions their admissibility. She also does



                                       8
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 9 of 22




not refute Defendant’s operative facts from Ms. Young with citations to

evidence or point out that Defendant’s citations do not support its facts.

Plaintiff’s failure to comply with Local Rule 56.1 is not a mere

technicality. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.

2009). The Eleventh Circuit has noted that it “protects judicial resources

by making the parties organize the evidence rather than leaving the

burden upon the district judge.” Reese v. Herbert, 527 F.3d 1253, 1268

(11th Cir. 2008) (internal quotation marks omitted).

     Plaintiff’s “objections” to Ms. Young’s credibility are also

unavailing. Plaintiff contends that Ms. Young’s testimony contradicts

Plaintiff’s testimony four times, making Ms. Young not credible. (Dkt.

44 at 4–5, 8–9.) First, Ms. Young testified that she and Mr. Cunningham

placed three wet floor signs in the HBA aisle approximately thirty

minutes before the accident. (Dkt. 38 at 20:3–12, 29:9–30:5, 38:4–7.)

Plaintiff calls the credibility of Ms. Young’s testimony into question

because it contradicts her testimony that she did not see any wet floor

signs in the aisle. (Dkt. 37 at 55:3–9.) The Court acknowledges there is

a dispute on whether there were wet floor signs in the aisle, but this fact

is not material and thus will not affect the Court’s ruling.



                                     9
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 10 of 22




     Second, Ms. Young testified that, about thirty minutes before the

fall, Ms. Cunningham cleaned up a baby oil spill in the subject aisle.

(Dkt. 38 at 20:3–12, 38:4–7.) Plaintiff questions Ms. Young’s credibility

because “the documents do not reflect that inspection occurred at all.”

(Dkt. 44 at 4.) Plaintiff refers to the safety inspection calendar on which

employees record the time and person who inspects safety issues

throughout the store every three hours. (Dkts. 45; 39 at 11:1–15; 38 at

14:20–15:2.) The safety calendar has no signatures for the first two

inspections on the date of the subject incident.10 (Dkt. 45.) Plaintiff,

however, cites nothing to show this calendar would be marked if an

employee happens to see a safety hazard not while doing an incremental

inspection.11 Ms. Young testified that the safety calendar “is a calendar

where, once we come into the store, we have seven separate times that

we are supposed to inspect the store throughout the day, as well as our




10 The Court notes Defendant’s 30(b)(6) representative, Mark Milliner,
testified that he could not say “that the proper inspection procedures
were carried out on the date of the incident.” (Dkt. 39 at 51:20–25.) Even
if this is a fact issue, it is immaterial.
11 Ms. Young also testified that the reason there is no signature in the

second slot is because “[i]t may have just been overlooked at the time.”
(Dkt. 38 at 18:9–12.) And the third slot inspection, which was signed,
could have been about 11:00. (Id. at 53:2–10.)

                                    10
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 11 of 22




normal – you know, we’re walking the store as well, so if you see

anything.” (Dkt. 38 at 14:20–24 (emphasis added).)

     Third, Plaintiff contends that “with no knowledge whatsoever of the

clean-up that had taken place approximately a half an hour before she

fell, immediately identified that substance upon which she slipped and

fell as baby oil.” (Dkt. 44 at 5.) According to Plaintiff, Ms. Young “thinks

Plaintiff did not slip and fall on anything at all, because that area was

(allegedly) clean and dry by the time of the fall. However, there is a fatal

flaw to this argument Plaintiff says: How would Plaintiff have known to

say that she slipped and fell on baby oil if there was no evidence that a

baby oil spill had been cleaned up already?” (Id. at 10 (emphasis in

original).) Plaintiff cites to a portion of Ms. Young’s deposition in which

Ms. Young testified there was baby oil on the shelf in the subject aisle

and she thought Plaintiff was guessing the substance was baby oil.

(Dkts. 44 at 10; 38 at 63:13–18, 64:4–5.) The Court sees no reason for

this testimony to create a question of credibility. It may support finding

that, despite Ms. Young’s efforts to clean the aisle, baby oil remained on

the floor. But that does not preclude summary judgment.




                                    11
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 12 of 22




     Finally, Plaintiff contends Ms. Young stated she took photographs

of the subject aisle approximately fifteen to twenty minutes after the

subject incident. (Dkt. 44 at 8–9.) Plaintiff, however, provides no citation

to Ms. Young testifying photographs were taken at that time. Rather,

Plaintiff provides a citation to Ms. Young’s deposition in which defense

counsel states a photograph was taken at 1:42 p.m. (Dkts. 44 at 8; 38 at

23:17.) Ms. Young testified that about fifteen to twenty minutes after

Plaintiff left the aisle, she took a picture. (Dkt. 38 at 34:7–15.)

     B.    Premises Liability

     In Robinson v. Kroger Co., 493 S.E.2d 403 (Ga. 1997), the Georgia

Supreme Court reviewed years of Georgia case law from slip and fall

premises liability appeals to address what it described as a “pendulum-

like” swing back and forth in Georgia law between cases accenting an

owner’s obligation to keep its premises safe and those accenting an

invitee’s obligations to exercise due care for his or her own safety. Id. at

405. The Georgia Supreme Court ultimately “reaffirmed” that, to recover

for injuries sustained in a slip-and-fall action, an invitee like Plaintiff

must prove both “(1) that the defendant had actual or constructive

knowledge of the hazard; and (2) that the plaintiff lacked knowledge of



                                     12
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 13 of 22




the hazard despite the exercise of ordinary care due to actions or

conditions within the control of the owner/occupier.” Id. at 414.

     Defendant moved for summary judgment on the grounds: (1) there

is no admissible evidence it had actual knowledge and (2) Plaintiff cannot

meet her burden to show it had constructive knowledge. (Dkt. 36-2 at

11–12.)

           1.    Actual Knowledge

     Plaintiff alleges in her complaint that “Defendants had actual

and/or constructive knowledge of the subject baby oil on the floor and the

hazard it posed on the property.” (Dkt. 1-4 ¶ 15.) And “[a]t least one

Maxway employee was aware of the presence of the hazardous substance

in question prior to Plaintiff slipping and falling.”    (Id. ¶ 10.)    The

undisputed evidence shows when Ms. Young left the HBA aisle thirty

minutes before Plaintiff’s incident, the prior baby oil spill had been

cleaned up and there was no oil, liquid, or any foreign substance on the

floor. (Dkt. 36-1 ¶¶ 13, 17–18.) Ms. Young thought the spill was cleaned

up. It is also undisputed that there were no employees in the HBA aisle

at the time of the incident. (Dkts. 36-1 ¶ 5; 44-1 ¶ 5.) See Medders v.

Kroger Co., 572 S.E.2d 386, 387 (Ga. Ct. App. 2002) (“[I]t is undisputed



                                    13
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 14 of 22




that there were no Kroger employees in the immediate area when [the

plaintiff] fell. Therefore, she cannot show that Kroger had actual

knowledge of the hazard.”).       The undisputed evidence shows the

employees identified a hazard in the aisle earlier in the day, took action

to clean it up, and believed any hazard had been removed. Plaintiff

presents no evidence to contradict this. Defendant is thus entitled to

summary judgment based on its lack of actual knowledge.

           2.    Constructive Knowledge

     Plaintiff also alleges Defendant had constructive knowledge of the

alleged hazard. (Dkt. 1-4 ¶ 15.) Defendant, however, argues Plaintiff

cannot meet her burden to show it had constructive knowledge of the

alleged hazard. (Dkt. 36-2 at 12.) To show constructive knowledge, a

plaintiff must present evidence either “that (1) an employee of the

proprietor was in the immediate area of the hazard and could have easily

seen and removed it; or (2) the hazard had been present long enough that

the proprietor could have discovered it through reasonable inspection

procedures.” Lomax v. Kroger Co., 824 S.E.2d 629, 631 (Ga. Ct. App.

2019); see also J.H. Harvey Co. v. Reddick, 522 S.E.2d 749, 752 (Ga. Ct.

App. 1999). Under the second method, such constructive knowledge



                                    14
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 15 of 22




     may be inferred when there is evidence that the owner lacked
     a reasonable inspection procedure. In order to prevail at
     summary judgment based on lack of constructive knowledge,
     the owner must demonstrate not only that it had a reasonable
     inspection program in place, but that such program was
     actually carried out at the time of the incident.

Shepard v. Winn Dixie Stores, Inc., 527 S.E.2d 36, 38 (Ga. Ct. App. 1999).

Under Georgia law, however, “[i]t is well settled that a proprietor is under

no duty to patrol the premises continuously in the absence of facts

showing that the premises are unusually dangerous.” Mazur v. Food

Giant, Inc., 359 S.E.2d 178, 179 (Ga. Ct. App. 1987); see also Blake v.

Kroger Co., 480 S.E.2d 199, 202 (Ga. Ct. App. 1996) (“We know of no case

or rule which requires a proprietor or its employees to crawl on the floor

at regular intervals to discover and remove every otherwise hidden or

invisible hazard.”). But regardless of any inspection policy, when “a

proprietor has shown that an inspection occurred within a brief period

prior to an invitee’s fall, [Georgia courts hold] that the inspection

procedure was adequate as a matter of law” and may grant summary

judgment to the proprietor.      Medders, 572 S.E.2d at 388 (quoting

Matthews v. The Varsity, 546 S.E.2d 878, 881 (Ga. Ct. App. 2001)).

     The undisputed evidence shows the area of the incident was cleaned

by Mr. Cunningham and inspected by Ms. Young shortly before the


                                    15
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 16 of 22




incident. (Dkt. 36-1 ¶ 17.) Defendants believed the area of the incident

was clean and free of oil or any other substance thirty minutes before

Plaintiff’s incident.12 (Id.) Under Georgia law, Defendant is entitled to

summary judgment since it has shown an inspection occurred within a

brief period prior to Plaintiff’s fall. See Medders, 572 S.E.2d at 388;

Wallace v. Wal-Mart Stores, 612 S.E.2d 528, 531 (Ga. Ct. App. 2005);

Hopkins v. Kmart Corp., 502 S.E.2d 476, 478 (Ga. Ct. App. 1998) (finding

the defendant’s manager’s testimony that he checked the aisle where the

plaintiff fell thirty minutes before her fall as sufficient to carry the

defendant’s initial burden of showing it exercised reasonable care in

inspecting the premises).       Plaintiff focuses on Defendant’s safety

calendar, contending the first two slots on the day of the incident were

not signed. (Dkt. 44 at 4.) “Regardless of the adequacy of any inspection




12 During Ms. Young’s deposition, she testified “the incident may have
happened maybe 30 minutes or so after we cleaned the spill up.” (Dkt.
38 at 37:24–38:7.) She also testified that a cashier informed her “maybe
15, 20 minutes” after she took the broken bottle to the stockroom that
“someone had fell in the aisle.” (Id. at 20:21–21:3.) In Ms. Young’s second
declaration, she testified that she watched Mr. Cunningham clean the
spill approximately 15 to 20 minutes before Plaintiff’s incident and she
saw the floor was clean and free of oil 15 to 20 minutes before Plaintiff’s
incident. (Dkt. 36-7 ¶ 2.) Whether Ms. Young’s inspection occurred
thirty, twenty, or fifteen minutes before Plaintiff’s incident is immaterial.

                                     16
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 17 of 22




program, when an owner shows that an inspection occurred within a brief

period of time prior to an invitee’s fall, the inspection procedure was

adequate as a matter of law and defeats an invitee’s negligence action.”

Mucyo v. Publix Super Mkts., Inc., 688 S.E.2d 372, 375 (Ga. Ct. App.

2009). It is irrelevant whether Defendant can demonstrate compliance

with the entirety of its inspection procedures since Ms. Young’s

undisputed testimony establishes Defendants believed the floor was free

and clear of oil or any foreign substance thirty minutes before the

incident.

     Perhaps Plaintiff did slip on baby oil that remained present from

the previous spill. But even if that is true, it is undisputed Defendant’s

employees saw baby oil earlier in the day, thought they cleaned it all up,

and Ms. Young inspected the area and saw the floor was clear of oil. The

undisputed evidence does not allow for the possibility of knowledge or

constructive knowledge, even though it may allow a reasonable jury to

conclude Defendants made a mistake. See Blake, 480 S.E.2d at 202 (Ga.

Ct. App. 1996) (“We know of no case or rule which requires a proprietor

or its employees to crawl on the floor at regular intervals to discover and

remove every otherwise hidden or invisible hazard.”); F.W. Woolworth Co.



                                    17
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 18 of 22




v. Graham, 357 S.W. 574, 574–75 (Tex. Civ. App. 1923) (affirming

judgment entered on verdict in the defendant’s favor in action for injuries

sustained when the plaintiff slipped and fell in area where it appeared

another customer had dropped a bottle of liquid, the defendant’s manager

saw the bottle and called a porter to clean it up, and the porter swept and

mopped the area, and evidence that the place where the plaintiff fell was

wet was supplied only by the plaintiff’s testimony). The undisputed

evidence shows Defendants believed they cleaned up the entire baby oil

spill. The Court will not require Defendants’ employees to thoroughly

clean up a spill and subsequently crawl on the floor to ensure the area is

completely free from foreign substances.

     Plaintiff also points to no evidence creating a genuine issue of

material fact that the hazard had been on the floor long enough for

Defendants to have discovered it with a reasonable inspection.          See

Hopkins, 503 S.E.2d at 478 (“The plaintiff must show that the substance

was on the floor for a length of time sufficient for knowledge of it to be

imputed to the defendant.”) There is no evidence Defendants knew the

hazard was present thirty minutes before the fall when Ms. Young

inspected the area after the cleaning and observed the floor to be free and



                                    18
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 19 of 22




clear of oil or any substance. See Kroger Co. v. Brooks, 500 S.E.2d 391,

396 (Ga. Ct. App. 1998) (“[I]n the absence of evidence [that] a reasonable

inspection would have discovered the foreign substance, no inference can

arise that defendant’s failure to discover the [defect] was the result of its

failure to inspect.”) Plaintiff also points to no evidence showing how the

oil got on the floor, how long it had been there before her fall, or that it

was visible for any amount of time before the fall. See Kmart Corp. v.

McCollum, 659 S.E.2d 913, 916 (Ga. Ct. App. 2008) (finding inspection

procedure adequate as matter of law when the plaintiff could point to no

evidence “to show that the liquid had been there long enough that Kmart

should have discovered and removed it during a reasonable inspection”).

Plaintiff has thus failed to show Defendant failed to exercise reasonable

care in inspecting the premises.

     Plaintiff also points to no evidence creating a genuine issue of

material fact suggesting an employee of Defendant was in the area of the

hazard. Again, Ms. Young testified that she inspected the area no more

than thirty minutes before Plaintiff fell. (Dkt. 38 at 37:24–38:7.) The

undisputed evidence shows that no employee was in the area after the

final inspection but before she fell. It is also undisputed that there were



                                     19
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 20 of 22




no employees in the HBA aisle at the time the subject incident occurred.

(Dkts. 36-1 ¶ 5; 44-1 ¶ 5.) Plaintiff thus presents no evidence to establish

Defendant’s constructive knowledge of the alleged hazard. See Ginn v.

Grothere, 469 S.E.2d 876, 878 (Ga. Ct. App. 1996) (explaining that “a

defendant can establish lack of actionable constructive knowledge by

evidence of compliance with reasonable inspection . . . procedures”

(emphasis in original) (internal quotation marks omitted)); Warberg v.

Saint Louis Bread Co., 565 S.E.2d 561, 564 (Ga. Ct. App. 2002) (finding

that not only must an employee be in the vicinity, but additionally there

must be a finding that the defendant’s employee had the opportunity to

discover and remove the hazard, “which can only be shown by evidence

that the hazard existed for a length of time sufficient for the defendant

to discover the hazard and remove it”).

     The Court’s conclusion is in line with decisions of Georgia courts

consistently holding that inspections such as Ms. Young’s, conducted

within thirty minutes before a fall, are reasonable as a matter of law.

See, e.g., Walmart Stores E. L.P. v. Benson, 806 S.E.2d 25, 30 (Ga. Ct.

App. 2017) (holding adequate as matter of law an inspection of the store

aisle conducted less than thirty minutes before a fall); Flanagan v.



                                    20
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 21 of 22




Quiktrip Corp., No. 1:13-CV-3836, 2015 WL 3472957, at *9 (N.D. Ga.

June 1, 2015) (“Georgia courts have held that inspections conducted

within thirty (30) minutes before the injury-causing event were adequate

as a matter of law.”) (collecting cases); Hopkins, 502 S.E.2d at 478–79

(finding inspection conducted thirty minutes before fall was adequate as

matter of law); Ledford v. Wal-Mart Stores E., LP, No. 3:09-cv-21, 2010

WL 11493530, at *3–4 (N.D. Ga. Jan. 12, 2010) (granting summary

judgment to the defendant where store conducted periodic inspections

and area of fall was inspected within thirty minutes before fall); Wallace,

612 S.E.2d at 531 (finding inspection conducted 15–20 minutes before fall

adequate as a matter of law) (collecting cases). The Court thus holds

Defendant’s inspection of the area shortly before the incident adequate

and reasonable as a matter of law. And because the Court finds that

Defendant had neither actual nor constructive knowledge of the alleged

hazard, Plaintiff’s claim under O.C.G.A. § 51-3-1 must fail.13 The Court

grants Defendant’s motion for summary judgment.


13Because the Court finds Plaintiff has failed to show that Defendant
had actual or constructive knowledge of the hazard, the Court need not
decide the second issue of whether Plaintiff exercised ordinary care for
her own safety. See Medders, 572 S.E.2d at 378 (affirming grant of
summary judgment on basis of no actual or constructive knowledge).

                                    21
      Case 1:20-cv-00558-MLB Document 51 Filed 08/23/21 Page 22 of 22




IV.   Conclusion

      The Court GRANTS Defendant Variety Wholesalers, Inc.’s Motion

for Summary Judgment (Dkt. 36) and DISMISSES Plaintiff’s complaint

against Defendants.

      SO ORDERED this 23rd day of August, 2021.




                                    22
